Case 6:19-cv-00454-GAP-DCI Document 16 Filed 05/15/19 Page 1 of 2 PageID 99



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


STRIKE 3 HOLDINGS, LLC,

              Plaintiff,
                                                      CASE NO.: 6:19-cv-00454-Orl-GAP-
vs.
                                                      DCI
JOHN DOE SUBSCRIBER ASSIGNED IP
ADDRESS 184.89.156.235,

              Defendant.
                                             /


  DEFENDANT, JOHN DOE SUBSCRIBER ASSIGNED IP ADDRESS 184.89.156.235’S
                NOTICE OF WITHDRAWAL OF MOTION

       Defendant, JOHN DOE SUBSCRIBER ASSIGNED IP ADDRESS 184.89.156.235

(hereinafter referred to as “JOHN DOE” or “DEFENDANT”), by and through its undersigned

counsel hereby gives notice of its withdrawal of DEFENDANT’s Motion to Quash Third Party

Subpoena to Charter Communications, Inc. [D.E. 14] previously filed on 5/8/19.




Dated: May 15, 2019                        /s/Michele G. Moss_________________
                                           Michele G. Moss
                                           Florida Bar No: 0667919
                                           Trial Counsel
                                           Attorney for Defendant
                                           Johnson Moss L.L.C.
                                           12001 Research Parkway Suite 236
                                           Orlando, FL 32826
                                           Telephone: (407) 273-7027
                                           Fax: (407) 264-8490
                                           Email: service-mgmoss@johnsonmosslaw.com
Case 6:19-cv-00454-GAP-DCI Document 16 Filed 05/15/19 Page 2 of 2 PageID 100



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2019, I presented the foregoing to the Clerk of the Court

for filing and uploading to the CM/ECF system. I further certify that I mailed the foregoing

document and the notice of electronic filing by first-class mail to the following non-CM/ECF

participants:




                                              /s/Michele G. Moss_________________
                                              Michele G. Moss
                                              Florida Bar No: 0667919
                                              Trial Counsel
                                              Attorney for Defendant
                                              Johnson Moss L.L.C.
                                              12001 Research Parkway Suite 236
                                              Orlando, FL 32826
                                              Telephone: (407) 273-7027
                                              Fax: (407) 264-8490
                                              Email: service-mgmoss@johnsonmosslaw.co




4845-5290-4065.2                                  2
